11 N.Y.3d 863 (2008)
2008 NY Slip Op 90419
In the Matter of the Claim of JAMES HARE, Appellant,
v.
CHAMPION INTERNATIONAL et al., Respondents.
WORKERS' COMPENSATION BOARD, Respondent.
Court of Appeals of the State of New York.
Submitted November 3, 2008.
Decided December 2, 2008.
Reported below, 50 AD3d 1254.
Appeal, insofar as taken from the order of the Appellate Division denying reconsideration or leave to appeal to the Court of Appeals, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order of affirmance, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (see CPLR 5601).